McLAUGHLIN, J. (dissenting).
The only precaution which the plaintiff took for his own safety was to call the attention of the boy in charge of the elevator to the fact that he was going to do certain-work in or near the elevator shaft, and to look out for him. He testified :
“I told him I was going to work there, and to look out for me. That is-right. I did not give it another thought. That is right. As I was standing-there, I was knocked down to my knees.”
It thus appears that he relied entirely upon the elevator boy and exercised no care whatever for his own safety. He certainly was under some obligation, being in a place of danger, to look out for himself. He could not throw the entire responsibility in this respect upon the elevator boy, and then, in case of injury, hold defendant liable.
Nor is it an answer to the suggestion that his negligence was for *10the jury to say that, it having found in his favor, the verdict ought not to be disturbed. The verdict ought not to be permitted to stand unless the facts . fairly tend to support the finding that he himself was free from negligence. The facts here proved do not tend fairly to establish such finding, and the plaintiff's own testimony negatives that fact.
In addition to the foregoing, I do not think the plaintiff established any negligence on the part-of the defendants. They employed the elevator boy to manage the elevator. ' The plaintiff had no right,, without their acquiescence or consent, to impose upon the elevator boy any other duty, and when he did so the defendants were not liable for the negligent manner in which the elevator boy performed such' other duty.
Upon both grounds, therefore, I think the judgment and order appealed from should be reversed, and a new trial ordered, with costs to the appellants to abide the event of the action.